COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  RAUL SARABIA, JR.,                               §               No. 08-22-00064-CR

                        Appellant,                 §                    Appeal from

  v.                                               §                207th District Court

  THE STATE OF TEXAS,                              §              of Comal County, Texas

                         State.                    §                (TC# CR2018-305)

                                               §
                                             ORDER

       The record before us does not contain a clear trial court’s certification of the defendant’s

right of appeal. TEX.R.APP.P. 25.2(a)(2), (d). The submitted clerk’s record indicates a motion to

withdraw guilty plea was granted by an order signed on June 22, 2021. The record reflects on

March 22, 2022 the trial court’s signed certification states “is a plea bargain case and defendant is

requesting permission to appeal ruling on motion to withdraw plea.” However, Appellant’s notice

of appeal asserts he is appealing “from the conviction and sentence in this cause and all related

causes.”

       The trial court is ordered to prepare and file with the trial court clerk within thirty days

from the date of this order a clarification of the certification of the defendant’s right of appeal as

required by TEX.R.APP.P. 25.2(a)(2) and 25.2(d) as to whether he may appeal: his judgment and

sentence; or an order denying a motion to withdraw his plea; or neither. The trial court clerk shall

                                                  1
prepare a supplemental clerk’s record containing the certification and file it with this Court no later

than June 30, 2022.

       IT IS SO ORDERED this 20th day of May, 2022.

                                                       PER CURIAM

Before, Rodriguez C.J., Palafox and Alley, JJ.




                                                  2